--------------------------------------------------------------------------------

Exhibit 10.14

Employment Agreement

(English Translation)

Party A (The employer)
China Shengda Packaging Group Inc.
Registered Address
No. 2, Beitang Road, Economic and Technology Development Zone, Xiaoshan
District, Hangzhou,
Zhejiang Province, China


Party B (The employee)
Name Ken He


According to “The People’s Republic of China Labor Law,” “The People’s Republic
of China Labor Contract Law” and other relevant laws and regulations, and the
two sides agreed on equal and voluntary basis, by consensus, the signing of the
labor contract (hereinafter referred to in this contract) in order to abide by
all the terms of this contract.

Term One: Contract type and time limit

Party A and Party B sign labor contract during the time period of 2.

1. Fixed-term contract

Duration of the contract is from                                           
to                                        . And
from                                         
to                                       is probation period.

(1) During the probation period, if Party B is found not to meet the recruitment
conditions, Party A may immediately terminate this contract.

(2) Party A can shorten or extend the probation period according to the
performance of Party B with a written confirmation that both sides agreed. At
the same time the probation period will not exceed the scope of the relevant
provisions of national law.

(3) When fixed-term contract expires, the labor relations between the two sides
are naturally terminated. The two sides may renew the labor contract, but the
contract should be signed one month before the original labor contract expired.

2. Non fixed-term contract, since Aug 19th, 2011 to the date of the termination
of the contract terms of the contract arise.

Term Two: Job and Job duties

1. Party A arranges Party B work as CFO or other similar positions. Party B must
conscientiously perform his/her job duties at work on time, in ensuring quality
completion of tasks.

2. Party A has the right to adjust Party B’s work, workplace and job scope,
according to production and operation needs and the capacity, health status and
performance of Party B have the right to, workplace and job scope. Before doing
that, Party A should consult with Party B, and Party B must be subordinate to
the work adjustment according to mutual agreement,.

3. Party B committed to Party A that during his/her tenure, without Party A’s
prior written consent, Party B shall not in any way, directly or indirectly be
employed full-time or part-time to engage in any other form of work, including
but not limited to advisory and other business activities. During the contract
period, Party B shall not participate in or help other economic organizations
engaging in business activities that constitutes a competition to Party A. Any
person who contravenes this provision, Party A has the right to act according to
“non-compete agreement”.

4. Through the performance appraisal system for managers at all levels and the
Human Resources Department Party A appraises Party B’s work on team performance
and individual performance quarterly and annually in written. The assessment
results will be one of the bases for promotion, demotion, salary increases
reduction, transfer, punishment and dismissal.

Term Three: Working hours

1. With the approval of the competent administrative departments of labor
security, working hours every day is set by Party A calculates working hours
according to actual situation of production. Working hours every day is set by
Party A

2. Party B enjoys the statutory provisions of state holidays, marriage, funeral
home, family planning, home leave, paid holidays.

--------------------------------------------------------------------------------

Term Four: Labor protection and labor discipline

1. Party A in accordance with national laws and the protection, Environmental
Protection Act and other regulations to ensure that Party B is not in the
personal safety and health hazards conditions.

2. Party A should provide education and training to Party B on laws and
regulations, professional ethics, labor safety and health, corporate
regulations, etc., based on business and operational needs.

3. Party B should abide by the law, and the rules and regulations of Party A ,
build a good work ethic, and spiritual masters, safeguard corporate interests,
keep company’s business secrets, and protect company property.

4. Party B should fully handle the work skills, complete tasks actively in
accordance with Party A’s needs, and accept Party A’s functional department’s
relevant inspection, assessment, reward and punishment.

5. If Party B and violates discipline rules and regulations of Party A, Party A
may reward or punish with criticism, education, punishment, until the
termination of the labor contract.

6. Party B shall comply with Party A’s policy stipulated in accordance with the
law system including administrative, personnel, finance and business, and other
rules and regulations, and subject to Party A’s management leadership. Party A’s
any official issued regulations, requirements and notice is supplement to this
contract and for both sides to comply with. Party A will be reward or punish
Party B according to the relevant policy and Party B’s performance.

Term Five Remuneration

1. Party B’s monthly salary is $8,000.

2. Party A is entitled to adjust the pay system according to Party A’s operating
performance, talent market conditions, and Party B’s job performance and
ability, when Party A’s new pay system is carried out, out the work content of
Party B changes, after negotiated to consensus, the remuneration is to be
adjusted according to Party A’s policy.

3. Party A’s pay day is on the 28th every month, after the implementation of
work, during holidays salary may be paid in advance as appropriate.

4. If Party B has outstanding contributions in his/her work and special
achievements, Party A may give a certain degree of moral encouragement and
material reward. According to Party B’s the work result, and other discipline
issues, Party A may punish in accordance with national laws, regulations and
relevant rules and regulations within the company.

5. End of each year, Party A has the right to pay Party B annual bonus according
to Party B’s last year work performance, and comprehensive performance
assessment results

Term Six: Labor insurance and welfare benefits

1. Party A pays on behalf of Party B on schedule for the payment of pension and
other social insurance in accordance with national and local relevant
provisions.

2. Party B’s work related injury, occupational diseases, family planning,
illness and non work-related injury which incurs expenses, is enforced according
to relevant state regulations.

Term Seven: Lift of the labor contract and agreement on not lifting the contract

1. By mutual agreement, labor contract may be lifted.

2. Party B has one of the following circumstances, Party A may immediately
terminate the contract.

(1) When on probation, found not complying with the conditions employed;

(2) Serious violation of labor discipline or the rules and regulations of Party
A;

(3) Serious dereliction of duty, fraud, which cause significant harm to the
interests of Party A ;

(4) Be held criminally responsible, or reeducation through labor;

(5) In the pre-recruitment period, Party B conceal, misrepresent his/her work
experience, inspections, background and past history of criminal, law and order
punishment through the provision of false academic degrees or certificates,
inspection certificates and other false materials.

3. In one of the following circumstances, Party A may discharge the labor
contract, but it should be 30 days in advance written notice to Party B:

(1) Party B ill or injured by reason of the work, and can not take the original
work after health care and can not engage in the work arranged by Party A;

--------------------------------------------------------------------------------

(2) Party B can not do the work, and after training or adjustment to work, still
not competent to work;

(3) The objective basis of the labor contract change significantly, resulting in
the original labor contract can not perform, after consultations, the parties
can not reach consensus on the labor contract agreement.

(4) Party A is about to bankrupt or has serious difficulties in production and
operation, and where reductions in personnel.

4. One of the following circumstances, Party B can notify Party A the
dissolution of the labor contract:

(1) During the probationary period, and required to inform the company three
days in advance;

(2) Party A violently or illegally restrict Party B’s personal freedom and force
Party B to work;

(3) Party A is not in accordance with the labor contract to pay labor
remuneration or provide working conditions

(4) Party B have to resign because of other reasons, written notice to Party A
is required 30 days in advance.

Upon receipt of Party B’s written notice of dissolution of the labor contract,
Party A should start the withdrawal procedures. However, Party B has not yet
disposed of the economic losses caused by or because of other problems being the
period under review to Party A is except in the case.

5. Party B has one of the following circumstances, Party A shall not be free to
discharge the labor contract:

(1) Workers whose operations involve exposure to occupational hazards have not
done pre-job or occupational health examination or during medical observation
period in the diagnosis of patients suspected of occupational disease;

(2) In this job period suffering from occupational disease, or injury at work
and is confirmed loss or partial loss of working capacity;

(3) Illness or non-work related injury is the prescribed medical treatment
period;

(4) Female staff during pregnancy, childbirth, breast-feeding period;

(5) Worked continuously for Party A for fifteen years, and less than five years
away from the statutory retirement age;

(6) Other circumstances according to laws and administrative regulations and;

6. Economic compensation for lifting of the the labor contract, according to the
“Labor Contract” executed or Party A and Party B consensus, confirmed in
writing.

7. On termination or dissolution of this contract, Party B should be return
provided for the transfer of Party A during the period of its use of all of
Party A’s property obtained in connection with Party A or its affiliated
companies during his/her tenure including business-related memoranda, notes,
records, papers, reports, manuals, drawings, blueprints, designs, and other
documents (including copies of), including but not limited to the following
items: part or all of the equipment, software, office keys, parking cards and
Party A’s confidential proprietary information, (these information including
written information, or other form, including photocopy). All of the above
documents are a permanent part of Party A or its affiliates for all, Party B can
not exercise any rights to them. If Party B violates the terms of the agreement,
Party A has the right to request Party B to compensate for actual losses, while
preserving a request for legal protection.

Term Eight: Responsibility for breach of labor contract

1. During the period of this contract, for training that resources provided by
Party A (with a certificate of currency of payment), the specific implementation
shall prevail according to the “training agreement”, signed by two sides.

2. Use rights and ownership of inventions or work results that Party B derived
using Party A’s equipment, information, time, venue etc. belong to Party A,
Party B has no right for these use rights and ownership, otherwise, Party B
shall bear the corresponding responsibility and the corresponding amount of
compensation.

3. Party B shall not be disclosed to any person or entity or discuss Party A’s
business and technology secrets, or any other information of Party A, during the
contract period and within two years after separation, without the written
consent of Party A, and, if violated, Party A reserves the right to hold Party B
responsible. The concrete implementation of approaches to the two sides signed a
“non-compete agreement” shall prevail.

Term Nine: Labor Disputes

1. When labor disputes occur while fulfilling this contract because of
dismissal, removal, etc., the two sides should solve through consultation.

2. If the two sides can not negotiate to the payment, either party can resort to
the local labor dispute arbitration committee for arbitration. If not satisfied
with the arbitration, either party may resort to Party A’s local court within 15
days on receipt the arbitration award.

Term Ten: Others

1. The “Shengda Group labor management systems” which the employee congress
discussed and adopted are the main accessories of this contract, its
effectiveness is the same with the contract.

--------------------------------------------------------------------------------

2. This contract, in duplicate, both sides have a copy of signed and sealed by
the parties with the same legal effect.

3. Matters relating to this contract, which are not entirely stated, should be
resolved according to “The People’s Republic of China Labor Law,” “The People’s
Republic of China Labor Contract Law” and the Party A’s relevant regulations.

4. The terms of the contract, if contradict the national laws, regulations and
policy, the national regulations and policies shall prevail.

Party A (Seal): Party B (Signature):

Signature of the representative:

Date: Aug 19th, 2011

--------------------------------------------------------------------------------